Citation Nr: 1241704	
Decision Date: 12/06/12    Archive Date: 12/13/12

DOCKET NO.  10-24 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico




THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of service connection for hypertension, to include as due to herbicide (Agent Orange) exposure or as secondary to the service-connected Type II diabetes mellitus.  

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) by reason of service-connected disability.




ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel



INTRODUCTION

The Veteran had active military service in the U.S. Army from April 1968 to January 1970.  

These matters come to the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision issued by the RO.  

The Veteran filed a claim for a TDIU rating in October 2006.  The RO denied this in a March 2007 rating decision, and again in a December 2008 rating decision.  However, the March 2007 rating decision was nonfinal since the RO continued to receive additional VA medical evidence and a February 2008 VA Form 21-8940 (Application for Increased Compensation Based on Unemployability) within one year of this rating decision.  

When new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  See 38 C.F.R. § 3.156(b) (2012).  

Any interim submissions before finality attached for the March 2007 rating decision must be considered by VA as part of the pending appeal for the October 2006 TDIU claim. See Bond v. Shinseki, 659 F.3d 1362, 1366-68 (2011); Charles v. Shinseki, 587 F.3d 1318, 1323 (Fed. Cir. 2009); Jennings v. Mansfield, 509 F.3d 1362, 1368 (Fed. Cir. 2007); see also Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).  It follows that the March 2007 rating decision is nonfinal and currently on appeal, stemming from the Veteran's October 2006 TDIU claim. 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The appeal is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.  


REMAND

First, at an October 2008 VA psychiatric examination the Veteran stated that he had been receiving disability benefits from the Social Security Administration (SSA) for a psychiatric disorder since 2008.  

Nonetheless, his SSA records are not on file and must be obtained before deciding these claims since these records may specifically concern the particular conditions at issue.  38 U.S.C.A. § 5103A(c)(3); 38 C.F.R. § 3.159(c)(2).  It is not entirely clear whether his SSA records could provide information pertaining to the new and material evidence issue for hypertension on appeal.  

But VA has a duty to make reasonable efforts to assist a claimant to obtain evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A(a)(1); 38 C.F.R. § 3.159(c).  

Although disability determinations by the SSA are not controlling on VA, they are pertinent to the adjudication of a claim for VA benefits and VA has a duty to assist the Veteran in gathering these records.  Voerth v. West, 13 Vet. App. 117, 121 (1999); Hayes v. Brown, 9 Vet. App. 67, 74 (1996).  

Moreover, as to the claim for a TDIU rating, the Court has indicated that a SSA determination is critical to a determination of the Veteran's ability to engage in substantially gainful employment.  Martin v. Brown, 4 Vet. App. 134, 140 (1993).  VA must make as many requests as necessary to obtain "relevant" SSA records, unless a determination is made that the records do not exist or that further efforts would be futile.  38 C.F.R. § 3.159(c)(2).  Thus, a remand is warranted to obtain these records.  

Second, the VA treatment records on file only date to February 2009.  So if the Veteran has since received additional relevant treatment, these records should be obtained.  VA's duty to assist includes obtaining records of relevant VA medical treatment.  38 U.S.C.A. § 5103A(c)(2); 38 C.F.R. § 3.159(c)(2), (c)(3).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA is charged with constructive, if not actual, knowledge of evidence generated by VA).  

Accordingly, the case is REMANDED to the RO for the following action:

1.  The RO should take all indicated action to secure copies of complete records of relevant VA medical treatment after February 2009, including records from the VA Medical Center (VAMC) in San Juan, Puerto Rico.  

All attempts to secure these records, and any response received, must be documented in the claims file.  If no records are available, a response to that effect is 
required and should be documented in the file.  

The Veteran also should be notified that he may submit medical evidence or clinical records in support of his claim.  

2.  The RO should take all indicated action to secure from the SSA copies of all records associated with the Veteran's disability claim(s).  The Veteran states he was awarded SSA disability benefits beginning in 2008 for a psychiatric disorder.  If no records are available or do not exist, a response to that effect must be documented in the claims file, and the Veteran must be notified. 

3.  The RO must review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

4.  After completing all indicated development to the extent possible, the RO should readjudicate the claims remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the RO should furnish a fully responsive SSOC to Veteran and any representative and they should afforded a reasonable opportunity for response. 

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.   The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).  

